IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CITY CLUB APARTMENTS, LLC,               §
                                          §   No. 358, 2019
       Defendant Below,                   §
       Appellant,                         §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   C.A. No: N19C-01-0166
 PHILLIPS, GOLDMAN,                       §
 MCLAUGHLIN & HALL, P.A.                  §
                                          §
       Plaintiffs Below,                  §
       Appellee.

                           Submitted: February 5, 2020
                           Decided: February 11, 2020

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER
     This 11th day of February, 2020, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

July 16, 2019 Memorandum Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice